Citation Nr: 1550442	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of Asiatic flu. 

2. Whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus.  

3. Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the hands.

4. Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the shoulders.

5. Whether new and material evidence has been received to reopen a claim for service connection for a left leg disability.  

6. Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability. 

7. Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease (DJD) of the lumbar spine. 

8. Whether new and material evidence has been received to reopen a claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability from chronic sinusitis as a result of surgeries conducted at Department of Veterans Affairs Medical Centers (VAMCs) in 1990 and January 1997.  

9. Entitlement to service connection for arthritis of the shoulders.  

10. Whether the reduction of the Veteran's disability rating for a right elbow flexion contracture (right elbow disability) from 30 percent to 10 percent effective March 1, 2011, was proper.  

11. Entitlement to a disability rating in excess of 30 percent for a right elbow disability.  

12. Entitlement to a disability rating in excess of 10 percent for a right elbow scar.  

13. Entitlement to a disability rating in excess of 30 percent for depression prior to February 13, 2012, and to a disability rating in excess of 50 percent thereafter.  

14. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, C. W., A. R., and V. S.


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2010, May 2012, August 2012, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The October 2009 rating decision denied the Veteran's petitions to reopen claims for service connection for residuals of Asiatic flu, type II diabetes mellitus, arthritis of the hands and shoulders, compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis, and an increased rating for depression.  

The December 2010 rating decision reduced the Veteran's disability rating for his right elbow disability from 30 percent to 10 percent, effective March 1, 2011.  As will be discussed below, the Board finds that the December 2010 rating reduction was improper.  Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  However, in this case, in response to the Veteran's disagreement with the December 2010 rating decision which reduced his disability rating for a right elbow disability, the RO issued a February 2011 Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs) in February 2012 and January 2013 that adjudicated his claim as if it were one for an increased rating.  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for a right elbow disability was on appeal and has therefore taken jurisdiction of that issue, as listed above.  

During the pendency of the appeal, a February 2011 rating decision increased the Veteran's disability rating for depression from 10 percent to 30 percent, effective March 1, 2007.  In the May 2012 rating decision, the RO increased the Veteran's disability rating for depression from 30 percent to 50 percent, effective February 13, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The May 2012 rating decision also continued the Veteran's 10 percent disability rating for his right elbow scar.  

In the August 2012 rating decision, the RO denied the Veteran's TDIU claim.  He filed a timely Notice of Disagreement (NOD) in January 2013 and the RO issued an SOC in April 2014.  The Veteran did not perfect his appeal of this issue to the Board by filing a timely VA Form 9 or substantive appeal.  However, in May 2014 he submitted additional favorable evidence.  Also in May 2014, the RO sent him a letter in connection with another claim that also informed him that his TDIU claim was "currently on appeal."  By treating a claim as if it is part of a timely filed substantive appeal, including through such actions as certifying the issue to the Board, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy, 23 Vet. App. at 46.  In this case, the Board finds that the May 2014 letter led the Veteran to believe that his TDIU claim remained on appeal and therefore the Board has taken jurisdiction over it and it is listed above.  

The September 2014 rating decision denied the Veteran's petitions to reopen service connection claims for a left leg disability, a left hip disability, and DJD of the lumbar spine.  

The Veteran and C. W. testified at a RO hearing in November 2010 which pertained only to the reduction of his disability rating for his right elbow.  In May 2014, the Veteran, A. R., and V. S. testified at a hearing before the undersigned with regard to all issues on appeal.  Copies of both transcripts are of record. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from April 2012 through July 2014.  The RO has reviewed this evidence through June 2013.  The VA treatment records from July 2013 through July 2014 have not been reviewed by the RO.  However, this evidence is duplicative of evidence that was already of record and reviewed by the RO.  In pertinent part, the evidence shows diagnoses and symptoms of type II diabetes mellitus and arthritis, and a CT scan of the Veteran's sinuses.  The diagnoses and symptoms related to type II diabetes mellitus and arthritis are not in question in this case.  Additionally, the July 2014 CT scan is duplicative of results found in a November 2008 CT scan.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The issue of entitlement to service connection for a right hand tremor was raised at the Veteran's May 2014 hearing and is referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.  

The issues of whether new and material evidence has been submitted to reopen claims for service connection for a left leg disability, a left hip disability, and DJD of the lumbar spine, to service connection for arthritis of the shoulders, to an increased rating for a right elbow disability, to an increased rating for depression, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's claims for service connection for residuals of Asiatic flu, type II diabetes mellitus, arthritis of the hands, arthritis of the shoulders, and to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs, were denied in a September 2003 rating decision that was affirmed by the Board in December 2006.  

2. Evidence received since the December 2006 Board decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claims for service connection for residuals of Asiatic flu, type II diabetes mellitus, and arthritis of the hands, and to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs.  

3. Evidence received since the December 2006 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis of the shoulders.  

4. The December 2010 rating decision which reduced the rating of the service-connected right elbow disability from 30 percent to 10 percent, effective March 1, 2011, and the subsequent SOC and SSSOCs reflect that the RO failed to provide notice of and consider the provisions of 38 C.F.R. § 3.344.  

5. The Veteran has one painful right elbow scar that is 4.48 square centimeters (cm) in area and does not impact function.  


CONCLUSIONS OF LAW

1. The December 2006 Board decision denying service connection for residuals of Asiatic flu, type II diabetes mellitus, arthritis of the hands, arthritis of the shoulders, and to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2. No new and material evidence has been received since the December 2006 Board decision which denied service connection for residuals of Asiatic flu; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. No new and material evidence has been received since the December 2006 Board decision which denied service connection for type II diabetes mellitus; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. No new and material evidence has been received since the December 2006 Board decision which denied service connection arthritis of the hands; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. Evidence received since the December 2006 Board decision that denied service connection for arthritis of the shoulders, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

6. No new and material evidence has been received since the May 1998 rating decision which denied compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7. The reduction of the rating for a right elbow disability from 30 percent to 10 percent, effective March 1, 2011, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).  

8. The criteria for a disability rating in excess of 10 percent for a right elbow scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Prior to the October 2009 rating decision, a letter dated in July 2009 satisfied the duty to notify provisions with regard to petitions to reopen previously denied claims and service connection claims.  Prior to the May 2012 rating decision, a letter dated in March 2012 satisfied the duty to notify provisions with regard to increased rating and TDIU claims.  An additional letter was issued in July 2012.  

With regard to the duty to assist, the Veteran's VA medical treatment and indicated private medical records have been obtained.  Attempts were made to secure service treatment records (STRs) from the National Personnel Records Center (NPRC).  The NPRC responded that the records were not available and presumed destroyed in the NPRC fire in 1973.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The absence of some or all of his STRs does not obviate the need for the Veteran to have a nexus linking his disabilities to his period of military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran was not provided an examination in conjunction with his petitions to reopen claims for service connection for residuals of Asiatic flu, type II diabetes mellitus, arthritis of the hands, or for his petition to reopen a claim compensation pursuant to the provisions of 38 U.S.C.A. § 1151.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2015).

The Veteran was afforded a VA examination in March 2012 to evaluate the severity of his right elbow scar.  The VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it describes his right elbow scar in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before the undersigned in May 2014.  It focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Petitions to Reopen Previously Denied Claims

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A. Residuals of Asiatic Flu

In September 2003, the RO denied the Veteran's claim for service connection for residuals of Asiatic flu on the basis that no residuals of Asiatic flu were present.  He filed a timely NOD, the RO issued an SOC, and he perfected his appeal to the Board.  In December 2006, the Board affirmed the September 2003 rating decision.  The Veteran did not appeal the December 2006 Board decision, rendering it final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).   

Since the time of the December 2006 Board denial, new VA treatment records, private treatment records, and lay statements have been added to the record.  However, none of the evidence received since September 2003 addresses the question of whether the Veteran has residuals from Asiatic flu.  At his May 2014 hearing, the Veteran testified that he had Asiatic flu in 1957.  This fact is not at issue in this case.  He felt that he had residuals of the Asiatic flu, but did not identify them other than having bone pain and "...talking out of my head and stuff like that."  

The competence of evidence is not presumed, but must be satisfactorily demonstrated.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran has advanced that theory that some vaguely worded symptoms are residuals of Asiatic flu.  Lay persons are competent to provide opinions on some medical issues.  Id.  However, the specific issue in this case, whether he has residuals of Asiatic flu, falls outside the realm of common knowledge of the Veteran.  See Jandreau v. Nicholson, 492 F .3d 1372, 1377 n.4 (Fed. Cir. 2007).  Determining the etiology of vaguely described symptoms requires medical inquiry into biological processes, pathology, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay testimony is not competent evidence.  

Without competent evidence that the Veteran has current residuals of Asiatic flu, none of the newly-received evidence addresses any fact left unestablished at the time of the December 2006 Board decision or raises a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not new and material for purposes of reopening the claim.

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for residuals of Asiatic flu.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Type II Diabetes Mellitus

In September 2003, the RO denied the Veteran's claim for service connection for type II diabetes mellitus on the basis that there was no nexus between this condition and service.  He perfected his appeal of this issue to the Board, and the Board affirmed the rating decision in December 2006.  The Veteran did not appeal the December 2006 Board decision, rendering it final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).   

Since the time of the December 2006 Board denial, new VA treatment records, private treatment records, and lay statements have been added to the record.  The medical evidence continued to note that the Veteran had type II diabetes mellitus.  However it did not address the issue of whether it was related to service or whether it manifested within one year of separation.  

At his May 2014 hearing, the Veteran testified that his blood sugar was "low" when he first returned home after service and that he "saw spots," which his representative argued was a "classic sign[] and symptom[] of diabetes."  Additionally, the Veteran argued that he had diabetes within one year of service, that he received treatment for it in the 1950s, and that he has had type II diabetes since service.  

In essence, the Veteran raised two new theories of service connection.  First, he asserts that diabetes mellitus, which is considered a chronic disease for the purposes of presumptive service connection, manifested within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Second, he asserts that service connection should be granted based on the theory of continuity of symptomatology.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In Boggs v. Peake, it was determined that although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2014)]," any evidence supporting the veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108 (West 2014).  520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  However, the specific contentions in this case, whether the Veteran had type II diabetes within one year from service or whether he had it continuously since service, falls outside the realm of common knowledge the Veteran.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of type II diabetes mellitus requires medical inquiry into biological processes, pathology, and physiological functioning.  Additionally, his assertion that any low blood sugar he had post-service was type II diabetes mellitus prior to his medical diagnosis is not competent because in this case, the Veteran does not possess the knowledge to interpret laboratory test results.  These internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay testimony is not competent evidence.  

With regard to the Veteran's representative's assertion that seeing spots is a classic sign or symptom of diabetes mellitus, his representative has not demonstrated that he is competent to render this opinion.  The Board must presume the Veteran's statement that he saw spots to be credible for the purposes of determining whether it is new and material evidence.  However, the competence of his representative to state that this experience was actually a symptom of type II diabetes mellitus is not presumed.  The Veteran's representative has not demonstrated that, in this case, he is competent to determine that the Veteran had diabetes prior to his medical diagnosis.  The sensation of seeing spots has many potential etiologies and the Veteran's representative does not possess the knowledge or training that would be necessary to determine which is correct.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for type II diabetes mellitus.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C. Arthritis of the Hands and Shoulders

With respect to the petitions to reopen claims for service connection for the hands and shoulders, in July 1982, the RO denied service connection for arthritis of unspecified joints because there was no nexus to service and it did not manifest within one year of separation from service.  The Veteran filed a timely NOD, the RO issued an SOC, and he properly perfected his appeal to the Board.  In a September 1983 decision, the Board affirmed the July 1982 denial.  The Veteran did not appeal the September 1983 Board decision, rendering it final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).  

In a March 1999 rating decision, the RO denied service connection for arthritis of the shoulders.  He did not submit an NOD or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the March 1999 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

In September 2003, the RO denied his petition to reopen his claim for service connection for arthritis of unspecified joints on the basis that there was no nexus to service, and this decision was affirmed by the Board in December 2006.  The Veteran did not appeal the December 2006 Board decision, rendering it final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).   

With regard to the claims for arthritis of the hands, since the time of the December 2006 Board denial, new VA treatment records, private treatment records, and lay statements have been added to the record.  The medical evidence continued to note that the Veteran had arthritis in multiple joints, including his hands.  However it did not address the issue of whether these conditions were related to service or whether they manifested within one year of separation.  Therefore it is not new and material.  

At his May 2014 hearing, the Veteran stated that he was told by VA in the 1950s that he had a "...little taste of arthritis [in his] neck and shoulders," and then when asked by his representative if he was also told he had arthritis in his hands, he responded in the affirmative.  This assertion is redundant of his hearing testimony before the Board in September 1982.  At that hearing, he testified that he was told in service that he had "a touch" of arthritis, and that his whole body hurt in service.  Therefore, his May 2014 testimony is not new.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim arthritis of the hands.  The claims are not reopened.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With regard to arthritis of the shoulders, at his May 2014 hearing, the Veteran testified that he hurt his shoulders pulling the trigger at the gun range in service.  This is new evidence because the Veteran had not previously discussed an in-service shoulder injury.  Presuming that his statement is credible, his testimony is new and material evidence.  Additionally, an August 2008 VA treatment record noted a right rotator cuff repair surgery and a statement from the treating physician that, "[a]fter discussion with this veteran I feel that the shoulder problem is service connected...."  This evidence is new and also material because it suggests a nexus between the Veteran's right shoulder arthritis and service.  

Reopening of the Veteran's claim for service connection for arthritis of the shoulders based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

D. Compensation Pursuant to 38 U.S.C.A. § 1151

In a rating decision issued on May 14, 1998, the RO denied the Veteran's claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs on the basis that his claim was not well grounded.  He filed a timely NOD in June 1998 and the RO issued an SOC on March 17, 1999.  On May 25, 1999, the RO received a VA Form 9 from the Veteran, but it was not timely and the RO notified him of this in a January 2000 letter.  Additionally, he did not submit new and material evidence within one year of the May 1998 rating decision.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Accordingly, the May 1988 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  

Evidence received since May 1998 consists of VA treatment records noting a diagnosis of chronic sinusitis for which he received treatment.  This information was already of record in May 1998 and is therefore not new.  

At a June 1998 Board hearing, the Veteran testified that he was unable to breathe, his nose was clogged, he felt dizzy, and that he felt that this was due to his sinus surgery.  At his May 2014 hearing, the Veteran testified that his sinus condition had gotten worse and that he could not breathe properly.  He stated that his nose was "crooked," and his stepdaughter described it as "distorted."  Although the lay evidence is presumed credible, it is not new because it is cumulative of the Veteran's July 1997 statement in support of his claim.  In that statement, he asserted that his sinus condition had not improved, but instead gotten worse.  He also asserted that he felt dizzy, had headaches, had problems speaking, and had ear problems.  He asserted that this was the result of "malpractice" at the VAMCs where he underwent surgeries.  Additionally, VA treatment records from 1993 note that the Veteran had a deviated septum and a septoplasty to repair it in June 1993.  The hearing testimony regarding his nose is redundant of this medical evidence and is also not new.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs in 1990 and January 1997.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Reduction

As a preliminary matter, the duties to notify and assist do not apply where the issue is a reduction in rating.  The VCAA duties are only triggered by the receipt of a new "application" or claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b), (c) (2015).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.

However, there are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in an August 2010 proposed reduction letter and rating decision prior to the December 2010 final rating reduction.  The Veteran was given 30 days to request a hearing and 60 days to present additional evidence.  He requested a hearing and subsequently testified at one in November 2010.  The hearing officer who conducted the hearing also issued the December 2010 final reduction.  The effective date of the reduction, March 1, 2011, was effective the last day of the month after expiration of the 60-day period from the date of notice of the December 2011 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e) (2015).  Thus, all procedural requirements were met.

The Veteran was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  Therefore, consideration of the propriety of the rating reduction for a right elbow proceeds to the merits of whether reduction in the rating was appropriate.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13 (2015); see also Brown v. Brown , 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id. 

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2015).  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where, as in this case, a veteran's schedular rating has been both stable and continuous for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a) (2015).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

If the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable, if a VA RO reduces a veteran's disability rating without following the applicable VA regulations, "...the reduction is void ab initio."  Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Kitchens, 7 Vet. App. at 324.  

The December 2010 letter accompanying the rating decision which reduced his disability rating stated that, "...our records noted improvement in your service-connected right elbow flexion contracture."  The December 2010 rating decision reducing the rating for the right elbow did not provide notice of or consider the provisions of 38 C.F.R. § 3.344.  The February 2011 SOC informed him that his disability rating had been reduced based upon a July 2010 VA examination showing improved range of motion.  However, neither the February 2011 SOC nor the February 2012 and January 2013 SSOCs addressed whether any improvement of the Veteran's right elbow disability actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is erroneous and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemeyer, 2 Vet. App. 227.  Because the RO failed to consider and apply the provisions of 38 C.F.R. § 3.344 in its reduction of the Veteran's disability rating for his right elbow flexion contracture, the 30 percent rating must be restored, effective March 1, 2011.  

IV. Increased Rating Claim for a Right Elbow Scar

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath, 1 Vet. App. 589.  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 509; see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's right elbow scar is currently assigned a 10 percent disability rating under Diagnostic Code 7804, under which one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2015).  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.

In this case, the Veteran underwent a VA scars examination in March 2012.  The examiner noted one surgical scar that was painful.  Specifically, there was pain to palpation on the distal 5 cm of his scar.  The scar was not unstable.  The examiner described it as a deep, non-linear scar that measured 11.2 cm by 0.4 cm, for a total area of 4.48 square cm.  

The remainder of the medical and lay evidence does not support an increased rating for the Veteran's scar.  None of the evidence of record shows that the Veteran has three or more painful right elbow scars.  Therefore the criteria for a 20 percent disability rating under Diagnostic Code 7804 are not met. 

Because a 20 percent rating cannot be granted under Diagnostic Code 7804, the Board must also consider other potentially applicable Diagnostic Codes.  The Veteran's scar is not located on his head, face, or neck; Diagnostic Code 7800, which contemplates such scars, is not for application.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118 (2015).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  In this case, the Veteran's scar has an area of 4.48 square centimeters, which does not meet the criteria for even a 10 percent rating under this Diagnostic Code.  Therefore it is not favorable to him.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear, a 10 percent rating is warranted when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2015).  This is the maximum available schedular evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Note (1).  The Veteran has already been assigned a 10 percent rating under Diagnostic Code 7804, which provides for higher schedular ratings and is therefore more favorable to him.  Additionally, the area of his right elbow scar is not large enough to meet the criteria for a 10 percent rating under Diagnostic Code 7802.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In this case, the March 2012 VA examiner specifically found that the Veteran's right elbow scar did not result in limitation of function or ability to work.  Therefore, Diagnostic Code 7805 is not applicable.  

The Veteran did not provide lay evidence in support of his claim for an increased disability rating for his right elbow scar. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right elbow scar does not more closely approximate a 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  

Furthermore, there is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right elbow scar are contemplated by the schedular criteria set forth in Diagnostic Code 7804.  Specifically, he has one painful scar that is 4.48 square cm that does not affect function or impact his ability to work.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right elbow scar, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

As no new and material evidence has been submitted, the claim for service connection for residuals of Asiatic flu is not reopened.

As no new and material evidence has been submitted, the claim for service connection for type II diabetes mellitus is not reopened.

As no new and material evidence has been submitted, the claim for service connection for arthritis of the hands is not reopened.

New and material evidence having been received, the claim for service connection for arthritis of the shoulders is reopened; the appeal is granted to this extent only.

As no new and material evidence has been submitted, the claim compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability from chronic sinusitis as a result of surgeries conducted at VAMCs is not reopened.  

Restoration of a 30 percent disability rating for a right elbow disability, effective March 1, 2011, is granted.  

A disability rating in excess of 10 percent for a right elbow scar is denied.  


REMAND

The RO denied the Veteran's petitions to reopen claims for service connection for a left leg disability, a left hip disability, and DJD of the lumbar spine in a September 2014 rating decision.  He filed a timely NOD in September 2014.  However, the RO has yet to promulgate a Statement of the Case with regard to these issues. 
These claims must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

With regard to the Veteran's arthritis of the shoulders, the Board finds that a VA examination is warranted, especially in light of the August 2008 positive medical opinion.  

With regard to the Veteran's right elbow disability, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  In this case, the Veteran testified in May 2014 that his right elbow disability had increased in severity since his March 2012 VA examination.  Specifically, he stated that he was unable to shave and that he dropped things often.  A new examination is needed.  

With regard to his depression, in May 2014, the Veteran, his daughter, and his stepdaughter described considerable memory loss and problems concentrating.  The Veteran also stated that he sometimes went four or five days without bathing.  They testified that he yelled and could not control his anger, and that he had panic attacks every day.  Their testimony indicates an increase in severity following the May 2013 VA examination.  A new examination is needed.  Id.  

With regard to the Veteran's TDIU claim, the outcome of the service connection and increased ratings claims being remanded may impact the merits of his TDIU claim, therefore, it is inextricably intertwined and remanded with them. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Additionally, because there is evidence that the Veteran's service-connected disabilities render him unemployable, on remand, the AOJ should refer this case for consideration of an extraschedular TDIU for any portion of the appeal period where the provisions of 38 C.F.R. § 4.16(a) are not met.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his petitions to reopen claims for service connection for a left leg disability, a left hip disability, and DJD of the lumbar spine.  

2. Schedule the Veteran for an examination with an appropriate clinician for his arthritis of the shoulders.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An August 2008 VA treatment record noting that the Veteran's right shoulder rotator cuff should be service connected.   

ii. The Veteran's May 2014 hearing testimony.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the shoulders began during active service, is related to any incident of service, or began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his right elbow flexion contracture.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's right elbow flexion contracture, and its impact on his daily activities and ability to work.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his depression.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's depression, and its impact on his daily activities and ability to work.  The examiner is advised that the Veteran also carries a diagnosis of dementia and, if possible, the examiner should state which of the Veteran's psychiatric symptoms are related to his depression and which are due to his dementia.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Conduct any additionally necessary development for the Veteran's claim of entitlement to a TDIU.  For any portion of the appeal period where the Veteran's service-connected disabilities do not meet the rating criteria under 38 C.F.R. § 4.16(a), but they prevent him from securing or following a substantially gainful occupation, refer the claim to the Director of the Compensation Service, for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal (service connection for arthritis of the shoulders, an increased rating for a right elbow disability, an increased rating for depression, and a TDIU).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


